— In a proceeding pursuant to CPLR article 75 to confirm an arbitrator’s award, the appeal is from so much of an order and judgment (one paper) of the Supreme Court, Orange County (Green, J.), dated May 5, 1982, as denied appellants’ application to incorporate a “letter-decision” by the arbitrator into the original award.
Order and judgment reversed insofar as appealed from, on the law, with costs, and application granted.
The arbitrator’s “letter-decision”, made in response to a demand for modification of the arbitrator’s original award, acknowledged that while the original award sufficiently answered the questions raised, it inadvertently also appeared to address matters not submitted for arbitration. Although not termed a modification, the arbitrator’s response is a modification properly made in accordance with CPLR 7511 (subd [c], par 2) and should be incorporated into the original award which was confirmed by Special Term (CPLR 7511, subd [e]). Gibbons, J. P., Bracken, Niehoff and Rubin, JJ., concur.